Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 11/8/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and the cancellation of claims 2-3.  Claims 1, 4-9, 12-14, 19-22, and 24-27 remain pending.  Claims 24-37 withdrawn from consideration.
Response to Arguments

Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.   In general, the applicant’s remarks are directed to newly added claim requirements that are specifically addressed in the prior art rejection that follows.  As for the requirement of the recessed portions containing the chemical, such is evidenced by the chemical being present in the recess of the Figures.  Ikeda discloses the template is a patterned template (figure 6A-6D, Embodiment mode 3).  Ikeda discloses the planar surface comprises a plurality of recessed portions; the recessed portions are distributed across the planar surface in a pattern; and the recessed portions are configured to contain the chemical (see Figure 6B and 6C related to recessed portions with chemical).  Here, the recessed portions include chemical compounds as evidenced by the figures.  

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5, 7-9 depend from cancelled claim 2 and therefore do not further limit a claim.  For the purposes of applying prior art, the examiner will interpret claims to depend on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 4, 6-7, 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20080268137 by Ikeda et al.
Claim 1:  Ikeda discloses an apparatus for sublimation and deposition of a chemical, the apparatus comprising: a vacuum chamber where in operation the chamber is below atmospheric pressure (Figure 2A-2B and accompanying text, 0094);  a template comprising a planar surface containing the chemical to be sublimed, wherein the template is located within the vacuum chamber (Figure 4, Figure 6A-6D);  a heating element configured to heat the template and sublimate the chemical on the planar surface of the template (Figure 4 and accompanying text);  a substrate retaining device (Figure 4 and accompanying text, 0076);  and a surface in contact with the substrate retaining device (Figure 4 and accompanying text, 0076), wherein: the substrate retaining device is located within the vacuum chamber;  
the surface in contact with the substrate retaining device is held at a lower temperature than the template when the template is heated by the heating element (0092); and the substrate retaining device is configured to position a substrate such that compound sublimated from the planar surface of the template can be deposited on the substrate (see Figure 4 and accompanying text, see Embodiment Mode 3). 
As for the specific intended use of the claim, such requirements are given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(11). The Ikeda apparatus would be capable of performing the intended use since the claim recites no further structural elements and the reserve tank would be capable of having a silicon-containing compound dispensed into it. 	

The arrangement of the recessed portions provides a deposition pattern of the chemical on the substrate that corresponds to the pattern of the recessed portions on the template.  Here, the examiner notes the broadly drafted claim merely requires that the deposition of the chemical “corresponds” to the pattern of recessed portions and because the prior art discloses a pattern that corresponds to the pattern of the template (including the recessed portions) Ikeda meets this broadly drafted claim requirement.
	 Claim 4:  Ikeda discloses planar surface comprises a textured surface (Figure 6B and 6C). 
 	Claim 6:  The intended the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(11). The Ikeda apparatus would be capable of performing the intended use since the claim recites no further structural elements.
	Claim 7:  Ikeda discloses a uniformly spaced pattern template (Figure 6B).
	Claim 19:  Ikeda discloses what can reasonably be considered a heat distribution plate (first substrate 101, see 0081-0082).
	Claim 21:  Ikeda discloses retaining device that positions and holds the substrate (See figure 4 and accompanying text). The intended the entire claim is interpreted as an intended 
	Claim 22:  Ikeda discloses retaining device is configured to position and hold a plurality of substrates (106).  The intended the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(11). The Ikeda apparatus would be capable of performing the intended use since the claim recites no further structural elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 4, 6-9, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda.
Claims 1, 4, 6-7, 19-22:  While the examiner maintains the prior art explicitly reads on the broadly drafted claim requirement, the examiner notes that Ikeda illustrates that the relationship between the recessed and planar surfaces would be a matter of design choice, including those that that recessed portion correspond to the planar surface and thus the pattern on the substrate would necessarily correspond to the recessed portions.  The arrangement of the pattern would have been a matter of design choice and it would have been an obvious matter of design choice to select the claimed pattern arrangement, since it has been held that rearranging parts of an invention only involves routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 8-9:  Ikeda discloses a pattern template; however fails to explicitly disclose the claimed pattern.  However, the arrangement of the pattern would have been a matter of design choice and it would have been an obvious matter of design choice to select the claimed pattern arrangement, since it has been held that rearranging parts of an invention only involves routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda taken with JP 920.
Ikeda discloses all that is taught above and discloses evaporation material for LCD and other display devices; however fails to disclose impregnation of the fabric.  However, JP 920 also discloses vapor deposition for display devices and discloses using a vapor source that includes a fabric impregnated with a chemical (0011).  Therefore, taking the references KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda taken with US Patent Application Publication 20050178334 by Shinma et al.
Ikeda discloses all that is taught above and discloses the vacuum chamber comprises a cooling a substrate using a cooling unit (see Figure 4, 0092); however fails to explicitly disclose the particulars of the cooling unit.  However, Shinma, also discloses a vapor deposition process and discloses a cooling block for a substrate including a cooling block that includes an upper assembly sealed to a lower assembly, and wherein: the upper assembly comprises a cooling block with a heat exchange well;  the cooling block is formed from a metal;  and the heat exchange well contains a coolant (0090).  Therefore, taking the references collectively, it would have been obvious to have used the known cooling assembly of Shinma in the apparatus of Ikeda who desires to cool a substrate during vapor deposition.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007). 

Claim 14:  Shinma discloses the coolant and what can reasonably be considered a heat exchanger.  Additionally, the coolant can reasonably be considered a liquid because it is passed through the flow path (0090).
 	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda taken with US Patent Application Publication 20100090099 by Chen et al.
Ikeda discloses all that is taught above and discloses sublimation/vaporization of a material using a heat distribution plate as discussed above; however, fails to disclose the insulator plate such that the heating element is between insulating pate and heat distributing plate.  Chen, also discloses a vapor deposition apparatus and discloses using an insulating plate, a heating element and a heat distribution plate such that the heating element is between the insulating plate and heat distribution plate (see Figure 1, 0027-0028).    Therefore, taking the references collectively and all that they suggest to one of ordinary skill in the art at the time of invention it would have been obvious to have provided the insulator plate, heater and heating distribution plate for the stage to vaporize the coating material as Chen discloses such is a known mechanism for vaporizing the coating material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID P TUROCY/Primary Examiner, Art Unit 1718